                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  CHRISTOPHER MOEHRL, MICHAEL
  COLE, STEVE DARNELL, VALERIE
  NAGER, JACK RAMEY, DANIEL UMPA,                     No. 1:19-cv-01610
  and JANE RUH, on behalf of themselves and
  all others similarly situated,

                 Plaintiffs,                          STIPULATION AND PROTECTIVE
                                                      ORDER REGARDING EXPERT
                                                      DISCOVERY

  v.                                                  Judge Andrea R. Wood
                                                      Magistrate Judge M. David Weisman
  THE NATIONAL ASSOCIATION OF
  REALTORS, REALOGY HOLDINGS
  CORP., HOMESERVICES OF AMERICA,
  INC., BHH AFFILIATES, LLC, HSF
  AFFILIATES, LLC, THE LONG & FOSTER
  COMPANIES, INC., RE/MAX, LLC, and
  KELLER WILLIAMS REALTY, INC.,

                  Defendants.




       1.      Plaintiffs and Defendants (collectively “Parties”) to the above-captioned case (the

“Action”), through their undersigned counsel, hereby stipulate and agree to modify the

requirements of Rules 26(a)(2) and 26(b)(4) of the Federal Rules of Civil Procedure, or any other

potentially applicable law, rule, or regulation governing the Action, with respect to the scope of

discovery in the Action concerning documents or information created in connection therewith by

or on behalf of any witness whom a party (“Sponsoring Party”) expects to use to provide expert

testimony at trial or any hearing (a “Testifying Expert”), as set forth herein.

       2.      This Stipulation and Order shall govern discovery related to Testifying Experts in

this Action whose identities are required to be disclosed pursuant to Fed. R. Civ. P. 26(a)(2)(A)

and this Stipulation and Order. The Parties agree that there shall be no discovery or disclosures
with respect to consulting experts. To the extent this Stipulation and Order limits discovery that

would otherwise be available pursuant to the Federal Rules of Civil Procedure, the Parties agree

to abide by the limits set forth in this Stipulation and Order. Nothing in this Stipulation and Order

constitutes an admission or concession that any of the information exempted from discovery by

this Stipulation and Order would otherwise be discoverable or admissible. Further, nothing in this

Stipulation and Order requires discovery of any information that would otherwise be protected

from discovery by the attorney-client privilege, work-product doctrine, the common interest or

joint-defense privilege, or other applicable privileges or protections.

       3.      Each Sponsoring Party shall make all disclosures required by Rule 26(a)(2)(A) and

(B)(i), (iii), (iv), (v), and (vi) of the Federal Rules of Civil Procedure, as modified by this

Stipulation and Order, at the times provided by any applicable rules and Court order(s) governing

the disclosure of expert testimony in this Action. Within five (5) calendar days of disclosing any

expert testimony, including written reports, the Sponsoring Party(ies) shall produce to all Parties

all facts, data and other information that the Testifying Expert relied upon in forming his or her

opinion(s); provided, however, that to comply with this Paragraph, a Party need not produce, but

may simply identify in writing, (i) the Bates ranges of documents or other information produced

in this Action; (ii) the deponent names and dates for transcripts of depositions taken in this Action;

(iii) the exhibit numbers of all exhibits from such depositions; and (iv) citations for publicly

available articles, cases, statutes, journals, treatises, regulatory filings, or other sources. To the

extent the disclosures required by this Stipulation and Order describe or include exhibits,

information, or data results generated, processed, or modeled by computer at the direction of a

disclosed Testifying Expert and relied upon in forming his or her opinions, machine readable

copies of the input data along with the appropriate computer program(s) and instructions sufficient




                                                -2-
to replicate such exhibits, information, and data results shall be produced to all Parties. All input

data, computer program code, and instructions used to generate the exhibits, information, or data

results relied upon by a disclosed Testifying Expert to form his or her opinion(s) shall be produced,

except no Sponsoring Party need produce computer programs that are reasonably and readily

commercially available.

         4.    All electronic data, together with program(s) and instructions described in

Paragraph 3, shall be made available within the five (5) calendar day period described therein, and

shall be delivered by hand, overnight express, or electronic means (e.g., FTP) to counsel for each

Party.

         5.    The following categories of data, information, or documents need not be preserved

or disclosed by any Sponsoring Party and shall not be the subject of discovery, and no questions

concerning their content or existence shall be permitted at any deposition, hearing, or trial, so long

as the Testifying Expert did not rely on them in forming his or her disclosed opinion(s) or other

testimony:

               (a)     draft reports, draft studies, draft work papers, or notes of any kind on drafts;

preliminary or intermediate calculations, computations, or data runs; or other preliminary,

intermediate or draft materials created, prepared, or provided, by, for, or at the direction of a

Testifying Expert in connection with the Action (including any such materials prepared by

(i) persons working under the Testifying Expert’s supervision, (ii) the Sponsoring Party or its

counsel, including agents and/or consultants of counsel, or (iii) other agents or consultants of the

Sponsoring Party);

               (b)     any oral or written communication, or document constituting or reflecting

any oral or written communication, between or among the Testifying Expert (or persons supporting




                                                -3-
the Testifying Expert) and some or all of the persons listed below unless the Testifying Expert is

relying upon the communication in connection with the Testifying Expert’s opinions in this matter:

                       i.      Testifying Expert and the Testifying Expert’s assistants and/or

                               clerical or support staff;

                       ii.     one or more other Testifying Experts or non-testifying expert

                               consultants, two or more Testifying Experts;

                       iii.    a Testifying Expert in this action and a Testifying Expert or a

                               Testifying Expert’s support staff in the Sitzer action;

                       iv.     the Sponsoring Party, including any attorney, agent or consultant of

                               the Sponsoring Party;

        6.      Without varying the above paragraphs, nothing in this Stipulation shall be

construed to prevent substantive deposition questions with respect to any data or other information

not protected by the attorney-client privilege or work product doctrine that may be relevant to the

substance of the Testifying Expert’s opinions, including alternative theories, methodologies,

variables, data, or assumptions, if any, that the Testifying Expert may have considered in preparing

his or her report.

        7.      This Stipulation and Order does not impose any independent obligation to retain

the information covered by Paragraph 5 herein.

        8.      Notwithstanding any other provision in this Stipulation and Order, this Stipulation

and Order does not preclude or limit discovery regarding expert work, data, calculations, or other

material filed with or otherwise submitted to the Court outside of written expert witness reports or

disclosed expert witness testimony.




                                                 -4-
       9.      This Stipulation and Order also does not preclude reasonable questions at

deposition related to an expert witness’s compensation, or to the number of hours the expert

witness expended in preparing his or her opinion(s).

       10.     Further, nothing herein shall be construed to prevent questions relating to the

substance of the Testifying Expert’s opinion(s) (including alternative theories, methodologies,

variables, or assumptions that the expert witness may not have relied upon in formulating his or

her opinions). Thus, notwithstanding anything to the contrary herein, a Testifying Expert may be

presented at deposition, hearing, or trial with documents, testimony, or other materials not

contained in his or her expert report and questioned about whether the Testifying Expert relied or

did not rely on such documents, testimony, or other materials in formulating his or her opinion(s),

and whether such documents, testimony, or other materials would cause the Testifying Expert to

alter her or his opinion(s) in any respect.

       11.     Nothing herein shall limit or waive any Party’s right to object to the admission into

evidence of any report or opinion(s) or other materials of an opposing Party’s Testifying Expert,

or to the qualification of any person to serve as an expert witness.

       12.     Nothing herein relieves a Party’s Testifying Expert or non-testifying consultant

from complying with the requirements of Agreed Confidentiality Order entered in this Action on

August 20, 2019 (ECF No. 125), including but not limited to: (i) the requirement that the Testifying

Expert or non-testifying consultant sign the certification attached as Exhibit A to the Agreed

Confidentiality Order; (ii) the restrictions placed on the review and use of Confidential or Highly

Confidential – Outside Counsel Eyes Only Material by a Testifying Expert or non-testifying

consultant; (iii) the requirement that a Testifying Expert or non-testifying consultant adhere to the

protections afforded Confidential or Highly Confidential – Outside Counsel Eyes Only Material;




                                                -5-
(iv) the requirement that a Testifying Expert or non-testifying consultant abide by the Agreed

Confidentiality Order’s provisions for filing of Confidential or Highly Confidential – Outside

Counsel Eyes Only Material; and (iv) the obligations imposed on a Testifying Expert or non-

testifying consultant upon conclusion of the litigation.

       13.     No subpoena for deposition or documents need be served on any Testifying Expert.

Instead, the Sponsoring Party shall make the Testifying Expert available for a deposition at a time

and place mutually agreeable to the Parties and shall produce documents in accordance with the

terms of this Stipulation and Order.

       14.     This Stipulation and Order may be amended only by a subsequent written

stipulation among the Parties or upon order of the Court.

       15.     This Stipulation and Order may be executed in counterparts and shall become

effective as a stipulation as among the executing Parties immediately upon its execution by such

executing Parties.

       So Ordered.

 Dated: October 8, 2020                            ______________________________
                                                   ANDREA R. WOOD
                                                   United States District Judge




                                                -6-
WE SO agree to be bound and agree to abide by the terms of this Order:



 Counsel for Plaintiffs                          Counsel for Homeservices of America, Inc.,
                                                 BHH Affiliates, LLC, HSF Affiliates, LLC,
 /s/ Steve W. Berman                             The Long & Foster Companies, Inc.
 Steve W. Berman (Bar No. 3126833)
 steve@hbsslaw.com                               /s/ Matthew T. Ciulla
 HAGENS BERMAN SOBOL                             Matthew T. Ciulla
   SHAPIRO LLP                                   Matthew.Ciulla@MacGillLaw.com
 1301 Second Avenue, Suite 2000                  Robert D. Macgill
 Seattle, WA 98101                               Robert.MacGill@MacGillLaw.com
 Telephone: (206) 623-7292                       MACGILL PC
                                                 Circle Tower Building
 Daniel Kurowski                                 55 Monument Circle, Suite 1200C
 Whitney A. Siehl                                Indianapolis, IN 46204
 dank@hbsslaw.com                                Telephone: (317) 721-1253
 whitneys@hbsslaw.com
 HAGENS BERMAN SOBOL                             Jay N. Varon
   SHAPIRO LLP                                   jvaron@foley.com
 455 North Cityfront Plaza Drive, Suite 2410     Jennifer M. Keas
 Chicago, IL 60611                               jkeas@foley.com
 Telephone: (708) 628-4949                       FOLEY AND LARDNER LLP
                                                 3000 K Street NW, Suite 600
 Rio S. Pierce                                   Washington, DC 20007
 riop@hbsslaw.com                                Telephone: (202) 672-5436
 HAGENS BERMAN SOBOL
   SHAPIRO LLP                                   Erik Kennelly
 715 Hearst Avenue, Suite 202                    ekennelly@foley.com
 Berkeley, CA 94710                              James D. Dasso
 Telephone: (510) 725-3000                       jdasso@foley.com
                                                 FOLEY & LARDNER LLP
 Carol V. Gilden (Bar No. 6185530)               321 N. Clark St., Suite 2800
 cgilden@cohenmilstein.com                       Chicago, IL 60654
 COHEN MILSTEIN SELLERS &                        Telephone: (312) 832-4588
   TOLL PLLC
 190 South LaSalle Street, Suite 1705
 Chicago, IL 60603                               Counsel for Keller Williams Realty, Inc.
 Telephone: (312) 357-0370
                                                 /s/ Timothy Ray
 Daniel A. Small                                 Timothy Ray
 dsmall@cohenmilstein.com                        Timothy.Ray@hklaw.com
 Kit A. Pierson                                  Martin G. Durkin
 kpierson@cohenmilstein.com                      martin.durkin@hklaw.com
 Benjamin D. Brown                               William F. Farley




                                               -7-
bbrown@cohenmilstein.com                 william.farley@hklaw.com
Robert A. Braun                          HOLLAND & KNIGHT LLP
rbraun@cohenmilstein.com                 131 South Dearborn Street
COHEN MILSTEIN SELLERS &                 30th Floor
  TOLL PLLC                              Chicago, IL 60603
1100 New York Ave. NW, Fifth Floor       Telephone: (312) 263-3600
Washington, DC 20005
Telephone: (202) 408-4600                David C. Kully
                                         david.kully@hklaw.com
Matthew R. Berry                         Anna P. Hayes
mberry@susmangodfrey.com                 anna.hayes@hklaw.com
Alexander Aiken                          HOLLAND & KNIGHT LLP
aaiken@susmangodfrey.com                 800 17th Street NW, Suite 1100
SUSMAN GODFREY LLP                       Washington, DC 20530
1201 Third Avenue, Suite 3800            Telephone: (202) 469-5415
Seattle, Washington 98101
Telephone: (206) 516-3880
                                         Counsel for Realogy Holdings Corp.
Marc M. Seltzer
mseltzer@susmangodfrey.com               /s/ Kenneth Michael Kliebard
Steven G. Sklaver                        Kenneth Michael Kliebard
ssklaver@susmangodfrey.com               kenneth.kliebard@morganlewis.com
SUSMAN GODFREY L.L.P.                    MORGAN LEWIS & BOCKIUS LLP
1900 Avenue of the Stars, Suite 1400     77 West Wacker Drive
Los Angeles, California 90067            Chicago, IL 60601-5094
Telephone: (310) 789-3100                Telephone: (312) 324-1000

Beatrice C. Franklin                     Stacey Anne Mahoney
bfranklin@susmangodfrey.com              stacey.mahoney@morganlewis.com
SUSMAN GODFREY L.L.P.                    MORGAN, LEWIS & BOCKIUS LLP
1301 Avenue of the Americas              101 Park Avenue
32nd Floor                               New York, NY 10178
New York, NY 10019                       Telephone: (212) 309-6000
Telephone: (212) 336-8330

William H. Anderson                      Counsel for RE/MAX, LLC
wanderson@hfajustice.com
HANDLEY FARAH & ANDERSON PLLC            /s/ Paula W. Render
4730 Table Mesa Drive, Suite G-200       Paula W. Render
Boulder, CO 80305                        prender@jonesday.com
Telephone: (303) 800-9109                Odeshoo Hasdoo
                                         ehasdoo@jonesday.com
Benjamin David Elga                      JONES DAY
belga@justicecatalyst.org                77 W Wacker, Suite 3500
Brian Shearer                            Chicago, IL 60605
brianshearer@justicecatalyst.org         (312) 782-3939




                                       -8-
JUSTICE CATALYST LAW
25 Broadway, Ninth Floor               Counsel for Defendant
New York, NY 10004                     National Association of Realtors®
Telephone: (518) 732-6703
                                       /s/ Jack R. Bierig
Monte Neil Stewart                     Jack R. Bierig
monteneilstewart@gmail.com             jbierig@schiffhardin.com
Russell E. Marsh                       Robert J. Wierenga
rmarsh@wmllawlv.com                    rwierenga@schiffhardin.com
WRIGHT MARSH & LEVY                    Adam J. Diederich
300 S. 4th Street, Suite 701           adiederich@schiffhardin.com
Las Vegas, NV 89101                    SCHIFF HARDIN LLP
Telephone: (702) 382-4004              233 South Wacker Drive, Suite 7100
                                       Chicago, IL 60606
Vildan A. Teske                        Telephone: (312) 258-5500
teske@tkkrlaw.com
Marisa C. Katz
katz@tkkrlaw.com
TESKE KATZ KITZER & ROCHEL PLLP
222 South Ninth Street, Suite 4050
Minneapolis, MN 55402
Telephone: (612) 746-1558




                                     -9-
                                CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing to be filed

electronically on October 7, 2020. Notice and a copy of this filing will be served upon all counsel

of record by operation of the Court’s CM/ECF system.


                                                  /s/ Steve W. Berman
                                                     STEVE W. BERMAN




                                              - 10 -
